Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action is in response to the amendment filed 4/26/2022, wherein claims 1,10-15, and 17-28 are pending. 

Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 10-15, 17-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, it is unclear what is meant by “ wherein the quadrangular-shaped functional areas are defined by: - warp strips each extending from one end to an opposite end along the warp direction with a predefined warping, two adjacent warp strips being offset from one another along the weft direction, the two adjacent warp strips having different warpings which differ from each other in a density of the warp threads, a linear density, a construction, or a nature of said warp threads, or - weft strips each extending from one end to an opposite end along the weft direction, two adjacent weft strips being offset from one another along the warp direction, the two adjacent weft strips having different arrangements of the weft threads, the arrangements of the weft threads differing from one another by a density of the weft threads, a linear density, a construction, or a nature of said weft threads” because the quadrangular shaped functional areas are part of the planning phase and therefore it is unclear how the quadrangular shaped functional areas would have different warpings which differ from each other in a density of the warp threads, a linear density, a construction, or a nature of said warp threads and/or different arrangements of weft threads.
Regarding claim 22, it is unclear what is meant by “ wherein the quadrangular-shaped functional areas are defined by: - warp strips each extending from one end to an opposite end along the warp direction with a predefined warping, two adjacent warp strips being offset from one another along the weft direction, the two adjacent warp strips having different warpings which differ from each other in a density of the warp threads, a linear density, a construction, or a nature of said warp threads, or - weft strips each extending from one end to an opposite end along the weft direction, two adjacent weft strips being offset from one another along the warp direction, the two adjacent weft strips having different arrangements of the weft threads, the arrangements of the weft threads differing from one another by a density of the weft threads, a linear density, a construction, or a nature of said weft threads” because the quadrangular shaped functional areas are part of the planning phase and therefore it is unclear how the quadrangular shaped functional areas would have different warpings which differ from each other in a density of the warp threads, a linear density, a construction, or a nature of said warp threads and/or different arrangements of weft threads.

All remaining claims are rejected as depending on a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1,10, 17-28  is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishida (U.S. Patent No. 5345638), in view of Hannes et al. (U.S. 20130105029), and further in view of Dua (U.S. 20050193592).
Regarding claim 1, Nishida teaches a manufacturing method of a monolithic flexible part (2) (col. 2, lines 27-33, col. 3, lines 5-26, col. 4, lines 47-60, flexible to be formed into a shoe upper) of an upper  of a footwear article (3, shoe fig. 3)  (abstract), the method comprising: defining a plurality of areas (14,16,17,20 ,23,24,22,26,A,B, see annotated fig.) on at least one flat template (fig. 2)  of the monolithic flexible part of the upper of the footwear article and identifying functions, properties or characteristics for each area of the plurality of areas in the flat template (col. 3, lines 15-26, 43-68, col. 4, lines 1-18), wherein two adjacent areas (for example, 14 and 20) have different functions, properties or characteristics (figs. 1,2)(col. 3, lines 15-26, 43-68, col. 4, lines 1-18), weaving a plurality of warp threads and weft threads so as to form a monolithic technical fabric (1) in a single weaving operation (col. 2, lines 27-33, col. 3, lines 5-26, col. 4, lines 47-60), the warp threads and the weft threads being woven according to the at least one flat template to form the monolithic technical fabric defining a plurality of discrete textile sectors (composition of at least a portion of the areas) having different functions, properties or characteristics (col. 1, lines 50-64, col. 2, lines 27-33, col. 3, lines 5-26, 43-68, col. 4, lines 1-14, 47-60) (figs. 1,2), the plurality of discrete textile sectors disposed within the defined areas of the template (col. 3, lines 15-26, 43-68, col. 4, lines 1-14) (figs. 1,2), wherein two adjacent discrete textile sectors (for example, 14 and 20) differ from one another in the direction of the warp threads or the weft threads (figs. 1,2), by at least one of the following parameters: a weave pattern or a thread count of the warp threads or weft threads, a chemical composition of the warp threads or weft threads or construction of the warp threads or weft threads, and processing of the warp threads or weft threads before the weaving, after the weaving, or both before and after the weaving (col. 3, lines 15-26 , 43-68, col. 4, lines 1-15),  cutting the monolithic technical fabric to form the monolithic flexible part (2) of the upper of the footwear article from a cut portion of the monolithic technical fabric (separates 2 from 1 surrounding 2) (col. 4, lines 22-40)(abstract), the monolithic flexible part (2) comprising the plurality of areas made with the plurality of discrete textile sectors (composition of the functional areas) (col. 1, lines 50-64, col. 2, lines 27-33, col. 3, lines 5-26, 43-68, col. 4, lines 1-14, 47-60) (figs. 1,2); but fails to teach defining a plurality of quadrangular-shaped functional areas on at least one flat template of the monolithic flexible part of the upper of the footwear articled and identifying functions, properties or characteristics for each functional area of the plurality of quadrangular-shaped functional areas in the flat template, wherein two adjacent functional areas have different functions, properties or characteristics, the plurality of discrete textile sectors being disposed within the defined plurality of quadrangular-shaped functional areas of the template, wherein the quadrangular-shaped functional areas are defined by: - warp strips each extending from one end to an opposite end along the warp direction with a predefined warping, two adjacent warp strips being offset from one another along the weft direction, the two adjacent warp strips having different warpings which differ from each other in a density of the warp threads, a linear density, a construction, or a nature of said warp threads, or -3-Application No. 15/100,486 - weft strips each extending from one end to an opposite end along the weft direction, two adjacent weft strips being offset from one another along the warp direction, the two adjacent weft strips having different arrangements of the weft threads, the arrangements of the weft threads differing from one another by a density of the weft threads, a linear density, a construction, or a nature of said weft threads.

flat cutting the monolithic technical fabric to define the monolithic flexible part of the upper of the footwear article from a cut portion of the monolithic technical fabric.

Hannes et al. teaches graphically depicting the weave pattern in a grid form prior to weaving a fabric (paras. 30-38, 63-66, fig. 3.1).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the at least one template of the upper of Nishida using a gridded weave pattern such that the plurality of areas of the template define  a plurality of quadrangular-shaped functional areas (i.e. a quadrangular or rectangular shaped section of the grid within each of 14,16,17,20 ,23,24,22,26,A,B of the flat template) on the at least one flat template of the monolithic flexible part of the upper of the footwear article in view of Hannes in order to provide a detailed weaving guide to follow to produce the woven product and to allow for easier translation of the weaving pattern to a control device for a weaving machine (paras. 29-41 of Hannes, col. 4, lines 12-18, 47-55 of Nishida). The combined reference would result in identifying functions, properties or characteristics for each functional area of the plurality of quadrangular-shaped functional areas in the flat template (at least by way of the gridded weave pattern), wherein two adjacent functional areas have different functions, properties or characteristics (for example, functional areas of 14 and 20, as noted above. The examiner also notes that a quadrangular shaped functional area could be a row of the grid in one section (for example 14) that connects to a row of the grid in an adjacent section (for example 20)), the plurality of discrete textile sectors being disposed within the defined plurality of quadrangular-shaped functional areas of the template ( the upper is woven according to the template and therefore the plurality of discrete textile sectors would be disposed within the defined plurality of quadrangular-shaped functional areas of the template), the quadrangular-shaped functional areas are defined by: - warp strips each extending from one end to an opposite end along the warp direction with a predefined warping (sections of the grid formed within for example each of 14 and 20 would include strips extending from one end of the quadrangular shaped functional area to the other end of the quadrangular shaped functional area along the warp direction and would predefine the warping due to defining the stitch pattern and/or material used (col. 3, lines 43-68, col. 4, lines 1-5, net-like woven structure of silk or plastic of 14 vs multilayer or thick woven structure of tension proof fibers of 20)), two adjacent warp strips being offset from one another along the weft direction (fig. 2, section of the grid formed within for example each of 14 and 20 would be offset from one another along the weft direction), the two adjacent warp strips having different warpings which differ from each other in a density of the warp threads, a linear density, a construction, or a nature of said warp threads (col. 3, lines 43-68, col. 4, lines 1-5, net-like woven structure of silk or plastic of 14 vs multilayer or thick woven structure of tension proof fibers of 20), or -3-Application No. 15/100,486 

- weft strips each extending from one end to an opposite end along the weft direction (sections of the grid formed within for example each of 14 and 20 would include strips extending from one end of the quadrangular shaped functional area to the other end of the quadrangular shaped functional area along the weft direction due to defining the stitch pattern and/or material used (col. 3, lines 43-68, col. 4, lines 1-5, net-like woven structure of silk or plastic of 14 vs multilayer or thick woven structure of tension proof fibers of 20)), two adjacent weft strips being offset from one another along the warp direction (fig. 2, section of the grid formed within for example each of 14 and 20 could be offset from one another along the warp direction), the two adjacent weft strips having different arrangements of the weft threads, the arrangements of the weft threads differing from one another by a density of the weft threads, a linear density, a construction, or a nature of said weft threads (col. 3, lines 43-68, col. 4, lines 1-5, net-like woven structure of silk or plastic of 14 vs multilayer or thick woven structure of tension proof fibers of 20).


The Nishida/Hannes combined reference fails to teach flat cutting the monolithic technical fabric to define the monolithic flexible part of the upper of the footwear article from a cut portion of the monolithic technical fabric.

Dua teaches a textile upper (40) cut out from a larger piece of fabric (60) by flat cutting (laser cutting or die cutting)(para. 49).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have flat cut the fabric of Nishida via laser cutting or die cutting to directly obtain the flexible part in view of Dua because flat cutting via laser or die cutting would provide a clean and accurately cut edge thereby creating a uniform product for production.
Regarding claim 10, the Nishida/Hannes/Dua combined reference teaches the at least one flat template comprises one or more identical or different templates (2 as repeated in fig. 2)(col. 3, lines 5-12), repeated in the direction of the warp, the direction of the weft, or both the direction of the warp and the direction of the weft (fig. 2), each template defining a plurality of functional areas (col. 3, lines 15-26, col. 4, lines 6-18)(fig. 2).
Regarding claim 17, the Nishida/Hannes/Dua combined reference teaches the method further includes: - providing the monolithic flexible part, and shaping or forming the monolithic flexible part (col. 4, lines 31-42).
Regarding claim 18, the Nishida/Hannes/Dua combined reference teaches the method further comprises assembling the shaped or formed monolithic flexible part with one or more other components after shaping or forming the monolithic flexible part (col. 4, lines 43-46) (fig. 3).
Regarding claim 19, the Nishida/Hannes/Dua combined reference teaches manufacturing a sport shoe with the upper (fig. 3) (col. 4, lines 19-46) (capable of being worn while playing sports, references Puma sport (col. 3, lines 53-56).
Regarding claim 20, the Nishida/Hannes/Dua combined reference teaches the sport shoe is a shoe for a racket sport (fig. 3) (col. 4, lines 19-46) (“for racket sport” is considered to recite an intended use and therefore because the prior art structure is capable of performing the intended use, it meets the claim limitation) (the shoe of the combined reference is capable of being worn while playing a racket sport).
Regarding claim 21, the Nishida/Hannes/Dua combined reference teaches the two adjacent discrete textile sectors (14,20) differ from one another in the direction of the warp threads or the weft threads by the weave pattern or the thread count of the warp threads or the weft threads (col. 3, lines 43-68, col. 4, lines 1-5, net-like woven structure of 14 vs multilayer or thick woven structure of 20).
Regarding claim 22, Nishida teaches a manufacturing method of a monolithic flexible part (2) (col. 2, lines 27-33, col. 3, lines 5-26, col. 4, lines 47-60, flexible to be formed into a shoe upper) of an upper of a footwear article (3, shoe fig. 3)  (abstract), the method comprising: defining a plurality of areas (14,16,17,20 ,23,24,22,26,A,B, see annotated fig.)  on at least one flat template (fig. 2) of the monolithic flexible part of the upper of the footwear article; identifying functions, properties or characteristics for each  area in the flat template (col. 3, lines 15-26, 43-68, col. 4, lines 1-18), wherein two adjacent areas  (for example, 14 and 20) have different functions, properties or characteristics (figs. 1,2)(col. 3, lines 15-26, 43-68, col. 4, lines 1-18); weaving a plurality of warp threads and weft threads so as to form a monolithic technical fabric (1)  in a single weaving operation (col. 2, lines 27-33, col. 3, lines 5-26, col. 4, lines 47-60), the warp threads and the weft threads being woven according to the at least one flat template to form the monolithic technical fabric defining a plurality of discrete textile sectors (composition of at least a portion of the areas)having different functions, properties or characteristics (col. 1, lines 50-64, col. 2, lines 27-33, col. 3, lines 5-26, 43-68, col. 4, lines 1-14, 47-60) (figs. 1,2), the plurality of discrete textile sectors being disposed within the defined areas of the template (col. 3, lines 15-26, 43-68, col. 4, lines 1-14) (figs. 1,2), wherein two adjacent discrete textile sectors (for example, 14 and 20)  differ from one another in the direction of the warp threads or the weft threads, by the following parameters: a weave pattern of the warp threads or weft threads (col. 3, lines 15-26, 43-68, col. 4, lines 1-14) (figs. 1,2)(net-like woven structure vs. thick woven material), and a chemical composition of the warp threads or weft threads(col. 3, lines 15-26, 43-68, col. 4, lines 1-14) (figs. 1,2)(silk or plastic used to form a deformably soft and elastic area vs. tension proof fibers or yarns to form thick tension proof areas); ,cutting the monolithic technical fabric to form the monolithic flexible part (2) of the upper of the footwear article from a cut portion of the monolithic technical fabric (separates 2 from 1 surrounding 2) (col. 4, lines 22-40)(abstract), the monolithic flexible part (2) comprising the plurality of areas made with the plurality of discrete textile sectors (composition of the functional areas) (col. 1, lines 50-64, col. 2, lines 27-33, col. 3, lines 5-26, 43-68, col. 4, lines 1-14, 47-60) (figs. 1,2) ; but fails to teach defining a plurality of quadrangular-shaped functional areas on the at least one flat template of the monolithic flexible part of the upper of the footwear article; identifying functions, properties or characteristics for each functional area of the plurality of quadrangular-shaped functional areas in the flat template, wherein two adjacent functional areas have different functions, properties or characteristics, the plurality of discrete textile sectors being disposed within the defined plurality of quadrangular-shaped functional areas of the template, flat cutting the monolithic technical fabric to define the monolithic flexible part of the upper of the footwear article from a cut portion of the monolithic technical fabric; wherein the quadrangular-shaped functional areas are defined by: - warp strips each extending from one end to an opposite end along the warp direction with a predefined warping, two adjacent warp strips being offset from one another along the weft direction, the two adjacent warp strips having different warpings which differ from each other in a density of the warp threads, a linear density, a construction, or a nature of said warp threads, or -3-Application No. 15/100,486 - weft strips each extending from one end to an opposite end along the weft direction, two adjacent weft strips being offset from one another along the warp direction, the two adjacent weft strips having different arrangements of the weft threads, the arrangements of the weft threads differing from one another by a density of the weft threads, a linear density, a construction, or a nature of said weft threads.

Hannes et al. teaches graphically depicting the weave pattern in a grid form prior to weaving a fabric (paras. 30-38, 63-66, fig. 3.1).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the at least one template of the upper of Nishida using a gridded weave pattern such that the plurality of areas of the template define  a plurality of quadrangular-shaped functional areas (i.e. a quadrangular shaped section of the grid within each of 14,16,17,20 ,23,24,22,26,A,B of the flat template) on the at least one flat template of the monolithic flexible part of the upper of the footwear article in view of Hannes in order to provide a detailed weaving guide to follow to produce the woven product and to allow for easier translation of the weaving pattern to a control device for a weaving machine (paras. 29-41 of Hannes, col. 4, lines 12-18, 47-55 of Nishida). The combined reference would result in identifying functions, properties or characteristics for each functional area of the plurality of quadrangular-shaped functional areas in the flat template (at least by way of the gridded weave pattern), wherein two adjacent functional areas have different functions, properties or characteristics (for example, functional areas of 14 and 20, as noted above. The examiner also notes that a quadrangular shaped functional area could be a row of the grid in one section (for example 14) that connects to a row of the grid in an adjacent section (for example 20)), the plurality of discrete textile sectors being disposed within the defined plurality of quadrangular-shaped functional areas of the template ( the upper is woven according to the template and therefore the plurality of discrete textile sectors would be disposed within the defined plurality of quadrangular-shaped functional areas of the template); the quadrangular-shaped functional areas are defined by: - warp strips each extending from one end to an opposite end along the warp direction with a predefined warping (sections of the grid formed within for example each of 14 and 20 would include strips extending from one end of the quadrangular shaped functional area to the other end of the quadrangular shaped functional area along the warp direction and would predefine the warping due to defining the stitch pattern and/or material used (col. 3, lines 43-68, col. 4, lines 1-5, net-like woven structure of silk or plastic of 14 vs multilayer or thick woven structure of tension proof fibers of 20)), two adjacent warp strips being offset from one another along the weft direction (fig. 2, section of the grid formed within for example each of 14 and 20 would be offset from one another along the weft direction), the two adjacent warp strips having different warpings which differ from each other in a density of the warp threads, a linear density, a construction, or a nature of said warp threads (col. 3, lines 43-68, col. 4, lines 1-5, net-like woven structure of silk or plastic of 14 vs multilayer or thick woven structure of tension proof fibers of 20), or -3-Application No. 15/100,486 

- weft strips each extending from one end to an opposite end along the weft direction (sections of the grid formed within for example each of 14 and 20 would include strips extending from one end of the quadrangular shaped functional area to the other end of the quadrangular shaped functional area along the weft direction due to defining the stitch pattern and/or material used (col. 3, lines 43-68, col. 4, lines 1-5, net-like woven structure of silk or plastic of 14 vs multilayer or thick woven structure of tension proof fibers of 20)), two adjacent weft strips being offset from one another along the warp direction (fig. 2, section of the grid formed within for example each of 14 and 20 could be offset from one another along the warp direction), the two adjacent weft strips having different arrangements of the weft threads, the arrangements of the weft threads differing from one another by a density of the weft threads, a linear density, a construction, or a nature of said weft threads (col. 3, lines 43-68, col. 4, lines 1-5, net-like woven structure of silk or plastic of 14 vs multilayer or thick woven structure of tension proof fibers of 20).

The Nishida/Hannes combined reference fails to teach flat cutting the monolithic technical fabric to define the monolithic flexible part of the upper of the footwear article from a cut portion of the monolithic technical fabric.

Dua teaches a textile upper (40) cut out from a larger piece of fabric (60) by flat cutting (laser cutting or die cutting)(para. 49).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have flat cut the fabric of Nishida via laser cutting or die cutting to directly obtain the flexible part in view of Dua because flat cutting via laser or die cutting would provide a clean and accurately cut edge thereby creating a uniform product for production.
Regarding claim 23, the Nishida/Hannes/Dua combined reference teaches the weft threads and the warp threads are rectilinear (weft and warp threads are straight due to structure of weaving (weave defined by lexico.com powered by Oxford as “ Form (fabric or a fabric item) by interlacing long threads passing in one direction with others at a right angle to them.”). Additionally, applicant’s spec (pg. 9, lines 15-18) recites “a technical fabric according to the present invention is  essentially formed by straight threads and/or mixed line threads, in so far as  it is the woven structure that essentially gives it its consistence...” .
Regarding claim 24, the Nishida/Hannes/Dua combined reference teaches forming a plurality of weft strips during the weaving of the monolithic technical fabric (strips extending in the weft direction within for example 14, 20, fig. 2, col. 3, lines 43-68, col. 4, lines 1-5).
Regarding claim 25, the Nishida/Hannes/Dua combined reference teaches forming a plurality of warp strips during the weaving of the monolithic technical fabric (strips extending in the warp direction within for example 14, 20, fig. 2, col. 3, lines 43-68, col. 4, lines 1-5).
Regarding claim 26, the Nishida/Hannes/Dua combined reference teaches the weaving defines a first warp strip with a first warping and a second warp strip with a second warping (strips extending in the warp direction within for example 14, 20, fig. 2, col. 3, lines 43-68, col. 4, lines 1-5)., the first warp strip and the second warp strip being separated by an axis of asymmetry of the upper (an axis of asymmetry of the upper can be drawn a warp strip in 14 and a warp strip in 20).
Regarding claim 27, the Nishida/Hannes/Dua combined reference teaches forming a plurality of weft strips and a plurality of warp strips during the weaving of the monolithic technical fabric (strips extending in the warp direction and weft direction within for example 14, 20, fig. 2, col. 3, lines 43-68, col. 4, lines 1-5).
Regarding claim 28, the Nishida/Hannes/Dua combined reference teaches the quadrangular-shaped functional areas are rectangular (per claim 1, sections of the grid within for example 14 and 20 can be rectangular).

Claims 11,12, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishida (U.S. Patent No. 5345638), in view of Hannes et al. (U.S. 20130105029), in view of Dua (U.S. 20050193592) and further in view of Dua (U.S. 20040118018).

Regarding claims 11 and 12, the Nishida//Hannes/Dua combined reference fails to teach the warp threads or the weft threads comprise at least one material chosen from among paramide and polyamide coated with a polyurethane.
Dua ‘018 teaches a shoe upper comprising interwoven fusible polyamide strands (paras. 45, 46, fig. 1) coated with a polyurethane (paras. 47,48, fig. 2B of Dua’018).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have made the warp threads or weft threads of the Nishida//Hannes/Dua combined reference comprise fusible polyamide coated with a polyurethane in view of Dua ‘018 in order to provide increased abrasion resistance, durability, stability and support (para. 45 of Dua ‘018).
Regarding claim 14, the Nishida//Hannes/Dua combined reference fails to teach at least one of the discrete textile sectors of the monolithic technical fabric comprises thermofusible warp threads or thermofusible weft threads upon which a heat treatment is performed so as to bind the thermofusible warp threads or thermofusible weft threads to one another.
Dua ‘018 teaches a shoe upper comprising thermofusible interwoven strands (paras. 45, 46, fig. 1), upon which a heat treatment is performed so as to bind the thermofusible warp threads or thermofusible weft threads to one another (paras. 59,61).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have made at least one of the discrete textile sectors of the monolithic technical fabric of the Nishida//Hannes/Dua combined reference comprise thermofusible warp threads or thermofusible weft threads, upon which a heat treatment is performed so as to bind the thermofusible warp threads or thermofusible weft threads to one another in view of Dua ‘018 in order to provide increased abrasion resistance, durability, stability and support (para. 45 of Dua ‘018).

Regarding claim 15, the Nishida/Hannes/Dua/Dua ‘018 combined reference further teaches the subsequent heat treatment locally rigidifies the monolithic technical fabric (paras. 53, 58-61, provides stiffness).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishida (U.S. Patent No. 5345638) in view of Hannes et al. (U.S. 20130105029), in view of Dua (U.S. 20050193592) in view of Dua (U.S. 20040118018) and further in view of Wittman (U.S. 20090311433).

Regarding claim 13, the Nishida/Hannes/Dua/Dua ‘018  combined reference fails to teach the polyurethane is charged with ceramic.
Wittman teaches a garment textile having a coating of polyurethane charged with ceramic (paras. 13,40,41,53,73).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have charged the polyurethane of the Nishida/Dua/Dua ‘018 combined reference with ceramic in view of Wittman in order to provide heat and corrosion resistance (para. 53 of Wittman).
Response to Arguments
Applicant's arguments filed 4/26/2022 have been fully considered but they are not persuasive. 
Regarding applicant’s argument that the cited prior art fails to teach differing warp and/or weft strips as claimed, the examiner contends that the Nishida/Hannes combined reference discloses differing warp and/or weft strips due to sections of the grid formed within for example each of 14 and 20 which would include strips extending from one end of the quadrangular shaped functional area to the other end of the quadrangular shaped functional area along the warp and/or weft  direction and would providing differing warp and/or weft due to defining the stitch pattern and/or material used (col. 3, lines 43-68, col. 4, lines 1-5, net-like woven structure of silk or plastic of 14 vs multilayer or thick woven structure of tension proof fibers of 20). 
Regarding applicant’s argument that Nishida does not disclose patterns having a quadrangular shape, or rectangular shape and Nishida does not disclose an upper comprising quadrangular strips formed by weft threads and warp threads that extend from one end of the technical fabric to the other end of the fabric so as to form the upper,  the examiner contends that an upper comprising quadrangular strips formed by weft threads and warp threads that extend from one end of the technical fabric to the other end of the fabric so as to form the upper is  not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The examiner notes that the applicant claims that warp strips extend from one end to an opposite end, but doesn’t define that these are ends of the whole fabric piece forming the upper. As it is written, the warp and weft strips can simply be strips within each of the different areas of the upper. 

The examiner accepts replacing “thread count” and “size” with “linear density”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBY M SPATZ whose telephone number is (571)270-0579. The examiner can normally be reached M-F 10:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABBY M SPATZ/           Examiner, Art Unit 3732   

/NATHAN E DURHAM/           Primary Examiner, Art Unit 3732